Case 9:18-cv-80002-RLR Document 16 Entered on FLSD Docket 02/08/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 9:18-CV-80002-RLR


  TERYLEISHA E. WRIGHT,

          Petitioner,

  v.

  SECRETARY, DEPARTMENT OF
  CORRECTIONS,

        Defendant.
  ______________________        ______/

                ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND
               RECOMMENDATION AND DISMISSING AND CLOSING CASE

          This matter is before the Court upon Petitioner Teryleisha Wright’s Petition Under 28

  U.S.C. § 2254 for Writ of Habeas Corpus. DE 1. The Court referred this case to Magistrate Judge

  Lisette M. Reid for a ruling on all pre-trial, non-dispositive matters, and for a Report and

  Recommendation on all dispositive matters. DE 2.

          Judge Reid issued a Report and Recommendation in which she recommended that

  Petitioner’s Petition be denied. DE 14. Plaintiff did not file objections to the Report and

  Recommendation. The Court has reviewed the Report and Recommendation and the entire record

  and is otherwise fully advised in the premises.      The Court agrees with the Report and

  Recommendation and finds Judge Reid’s recommendation to be well reasoned and correct.

          Accordingly, it is ORDERED AND ADJUDGED as follows:

       1. Magistrate Judge Reid’s Report and Recommendation [DE 14] is ADOPTED as the Order

          of the Court.
Case 9:18-cv-80002-RLR Document 16 Entered on FLSD Docket 02/08/2021 Page 2 of 2




      2. Petitioner’s Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus [DE 1] is

          DENIED.

      3. A Certificate of Appealability SHALL NOT ISSUE.

      4. The Clerk of the Court is instructed to CLOSE THIS CASE.       All deadlines are

          TERMINATED.

          DONE AND ORDERED in Chambers, West Palm Beach, Florida, this 8th day of

  February, 2021.



                                                 _______________________________
                                                 ROBIN L. ROSENBERG
                                                 UNITED STATES DISTRICT JUDGE
  Copies furnished to:
  Plaintiff
  Counsel of Record




                                             2
